Hoar, J.
The question at issue in these cases is settled by the judgment of the court in Weed v. Boston & Salem Ice Company, ante, 377. When the ice was destroyed, it was the property of the Ice Company; and though they had made a contract to sell it to Weed, and had received an instalment of the purchase money, the property had not passed; it remained at their risk; and when the execution of the contract became impossible, they were bound to refund what had been paid to them, as money received on a consideration which had failed. Res perit domino. The plaintiffs’ interest was as great at the time of the *382loss as at the time when their policies were effected; and they are entitled to recover to the fall extent of their claim.
Judgment according to the agreement in each case for the fuU amount of the insurance, interest and costs.